06/28/2021




       IN THE SUPREME COURT FOR THE STATE OF MONTANA

                                    No. DA 21-0093
IN THE MATTER OF:

M.J.W. AND A.H.R.,

       Youths In Need Of Care.

                                       ORDER

      Upon consideration of the Motion to Withdraw as Counsel of Record, and

with good cause appearing therefore,

      IT IS HEREBY ORDERED that Mother and Appellant in this matter, J.J.C.,

shall file a response to this motion within thirty (30) days of the date of this Order.

The response must be served upon all counsel of record, including the Attorney

General, the County Attorney, and the Appellate Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court shall give notice of

this Order by mail to all counsel of record and to Mother and Appellant, J.J.C. at

that person’s last known address.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 June 28 2021